NON-FINAL ACTION
This is a reissue application of U.S. Patent No. 9,739,952 (“the ‘952 patent”).   This application was filed 8/22/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Additionally, in light of the effective filing date of the ‘952 patent the AIA  first to file provisions govern. 
Applicant filed a preliminary amendment on 8/22/2019 amending claim 14. Claims 1-35 are pending.

Claim Objections
Claim 14 is objected to because it has been improperly marked. 37 CFR 1.173(d)(1) requires that material to be deleted in reissue applications must be placed in brackets, but applicant has used strikethrough. Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 5, 6, 9, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. 9,448,365. 
Claims 14 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 122, respectively of U.S. 9,448,365 in view of the admitted prior art.

1. A quick install-release adapter that accommodates a trunk cable gland, the trunk cable gland being adapted to mount within a mounting aperture of a fiber optic apparatus, the adapter comprising: 

an adapter body having an internal bore that has a front opening and a rear opening, the internal bore extending in a longitudinal direction; 
‘365 claim 1. A trunk gland adapter, comprising: 

an adapter body having an internal bore that has a front opening and a rear opening, the internal bore sized to receive a trunk cable gland so that a front end of the trunk cable gland extends through the front opening; 

‘365 claim 2: The trunk gland adapter of claim 1, wherein the internal bore extends in a longitudinal direction
a longitudinal slot that extends from the front opening to the rear opening, the longitudinal slot providing access to the internal bore of the adapter body; and
‘365 claim 2: wherein the adapter body includes a longitudinal slot that extends from the front opening to the rear opening and that provides access to the internal bore.
a plurality of attachment clips that are configured to releasably attach the adapter body to the mounting aperture in a wall of the fiber optic apparatus.
and a plurality of attachment clips that are configured to releasably attach the adapter body to a mounting aperture in a wall of a fiber optic enclosure, 




Regarding claim 2: ‘365 claim 1: the internal bore sized to receive a trunk cable gland so that a front end of the trunk cable gland extends through the front opening. 
Regarding claim 5: ‘365 claim 1: wherein the front opening of the internal bore has a first diameter and the trunk cable gland includes a nut that is received on the front end of the trunk cable gland, the outer surface of the nut defining a second diameter that is larger than the first diameter.
Regarding claim 6, see claim 5 above. The adapter body is “generally cylindrical” given that nuts are used and dimensions are described as “cylindrical.”


31. A quick install-release adapter that accommodates a trunk cable gland, 

the trunk cable gland being adapted to mount within a mounting aperture of a fiber optic apparatus, the adapter comprising: 

an adapter body having an internal bore that has a front opening and a rear opening, 


‘365 claim 1: “A trunk gland adapter” 


‘365 claim 1: the adapter body is attached to the mounting aperture in a wall of a fiber optic enclosure. The gland is received in the bore of the adapter and thus is also adapted to mount as claimed. Additionally the nuts of the gland make it adapatable to mount as claimed.


‘365 claim 1: an adapter body having an internal bore that has a front opening and a rear opening, 

the internal bore extending in a longitudinal direction;
and a longitudinal slot that extends from the front opening to the rear opening, the longitudinal slot providing access to the internal bore of the adapter body;
‘365 claim 2: wherein the internal bore extends in a longitudinal direction, and wherein the adapter body includes a longitudinal slot that extends from the front opening to the rear opening and that provides access to the internal bore.
wherein the front opening of the internal bore has a first diameter and the trunk cable gland includes a nut that is received on the front end of the trunk cable gland, the outer surface of the nut defining a second diameter that is larger than the first diameter.
wherein the front opening of the internal bore has a first diameter and the trunk cable gland includes a nut that is received on the front end of the trunk cable gland, the outer surface of the nut defining a second diameter that is larger than the first diameter.




14. An adapter arrangement, comprising: a trunk gland adapter having an adapter body, the adapter body having an internal bore that 

…

and wherein the internal bore extends in a longitudinal direction, 

and wherein the adapter body includes a longitudinal slot that extends from the front opening to the rear opening and that provides access to the internal bore.
a trunk gland having a gland body that has a front end and a rear end opposite the front end, wherein the gland body includes a flange, the trunk gland defining a passage that extends longitudinally from the front end to the rear end, and the trunk gland also including a removable nut that is adapted to be threaded onto the front end of the gland body;
a trunk cable gland having a cable gland body that has a front end that includes external threads, a rear end opposite the front end, a cable passage extending longitudinally from the front end to the rear end, and a removable nut that is threaded onto the external threads on the front end of the cable gland body; 

wherein the gland body is received within the internal bore so that the front end of the trunk gland extends through the front opening of the internal bore, and wherein the wall of the trunk gland adapter is captured between the flange of the gland body and the removable nut when the gland body is mounted to the trunk gland adapter.
…
wherein the cable gland body is received within the internal bore so that the front end of the trunk cable gland extends through the front opening of the front wall, wherein the trunk cable gland and the trunk gland adapter are configured to capture a wall of a fiber optic enclosure between the trunk gland adapter and the removable nut so that a portion of the adapter body extends through the wall of the fiber optic enclosure when the trunk gland unit is installed in an aperture in the wall of the fiber optic enclosure,


It is not claimed that the gland body has a flange and that the wall of the adapter is captured between the flange and the removable nut. The admitted prior art in Figs. 3-4 shows that a trunk glad typically has a flange 90 and when installed the fiber optic enclosure is captured between flange 90 and removable nut 76. It would have been obvious to make the inventive adapter compatible with known glands, as it is far simpler and convenient to use known parts rather than needing unique parts. As claimed in the ‘365 patent, when the adapter is used the 


35. A trunk gland unit for mounting within an opening of an enclosure, comprising: 

‘365 claim 10: A trunk gland unit, comprising:
[the preamble intended use of for mounting within an opening of an enclosure is not given weight, but claim 1 does in fact claim the unit is installed in an aperture of a fiber optic enclosure]
a trunk gland having a gland body that has a front end and a rear end opposite the front end, the trunk gland defining a passage for receiving a cable, the passage extending longitudinally from the front end to the rear end of the trunk gland, the trunk gland also including a removable nut that can be threaded onto a threaded portion of the gland body that is located adjacent the front end of the gland body; and 




a trunk cable gland having a cable gland body that has a front end that includes external threads, a rear end opposite the front end, a cable passage extending longitudinally from the front end to the rear end, and a removable nut that is threaded onto the external threads on the front end of the cable gland body;



a trunk gland adapter to which the trunk gland mounts, 

‘365 claim 10: a trunk gland adapter having an adapter body having a front wall that has a front opening, a rear wall that has a rear opening and an internal bore that extends from the front opening to the rear opening, wherein the cable gland body is received within the internal bore
the trunk gland adapter including an elastic snap-fit feature that provides quick fit functionality so that the trunk gland adapter with the trunk gland mounted thereto can be snapped into the opening of the enclosure from outside the enclosure; 

‘365:
11. The trunk gland unit of claim 10, further comprising a plurality of attachment clips extending rearwardly from the adapter body that are configured to releasably attach the adapter body within the mounting aperture in the wall of the fiber optic enclosure.

12. The trunk gland unit of claim 11, wherein the attachment clips comprise snap clips that 


wherein the cable gland body is received within the internal bore so that the front end of the trunk cable gland extends through the front opening of the front wall, wherein the trunk cable gland and the trunk gland adapter are configured to capture a wall of a fiber optic enclosure between the trunk gland adapter and the removable nut so that a portion of the adapter body extends through the wall of the fiber optic enclosure when the trunk gland unit is installed in an aperture in the wall of the fiber optic enclosure,




It is not claimed that the gland body has a flange and that the wall of the adapter is captured between the flange and the removable nut. The admitted prior art in Figs. 3-4 shows that a trunk glad typically has a flange 90 and when installed the fiber optic enclosure is captured between flange 90 and removable nut 76. It would have been obvious to make the inventive adapter compatible with known glands, as it is far simpler and convenient to use known parts rather than needing unique parts. As claimed in the ‘365 patent, when the adapter is used the gland is in the internal bore and the adapter and nut of the gland capture the wall. It is apparent then that when the adapter is installed it must be between the flange and nut as now claimed. 

Claims 23 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. 10,114,175.3 Although the claims at issue are not identical, they are not patentably distinct from each other as follows. 


a trunk gland having a gland body that has a front end and a rear end opposite the front end, the trunk gland defining a passage for receiving a cable, the passage extending longitudinally from the front end to the rear end of the trunk gland, 
‘175 claim 1. A trunk gland assembly comprising: 

a trunk cable gland having a cable gland body that has a front end that includes external threads, a rear end opposite the front end, a cable passage extending longitudinally from the front end to the rear end; 


the trunk gland also including a removable nut that can be threaded onto a threaded portion of the gland body that is located adjacent the front end of the gland body;
a removable nut threaded onto the external threads on the front end of the cable gland body;
and a trunk gland adapter to which the trunk gland mounts,
and a trunk gland adapter having an adapter body with an internal bore that has a front opening and a rear opening, the internal bore being sized to receive the trunk cable gland so that the front end of the trunk cable gland extends through the front opening of the adapter body; 
the trunk gland adapter including an elastic snap-fit feature that provides quick fit functionality so that the trunk gland adapter with the trunk gland mounted thereto can be snapped into the opening of the enclosure from outside the enclosure;
wherein the trunk gland adapter is configured to mount into an aperture of a fiber optic panel by a snap-fit connection interface.
wherein the trunk gland adapter defines a longitudinal slot for providing lateral access to an interior of the trunk gland adapter.
’175 claim 2. The trunk gland assembly of claim 1, wherein the internal bore extends in a longitudinal direction, and wherein the adapter body includes a longitudinal slot that extends from the front opening to the rear opening and that provides lateral access to the internal bore.



34. A quick install-release adapter that accommodates a trunk cable gland, the trunk cable gland being adapted to mount within a mounting aperture of a fiber optic apparatus, the adapter comprising: 

an adapter body having an internal bore that has a front opening and a rear opening, 
1. A trunk gland assembly comprising: 
a trunk cable gland . . . 
a trunk gland adapter having an adapter body with an internal bore that has a front opening and a rear opening, the internal bore being sized to receive the trunk cable gland so that the front end of the trunk cable gland extends through the front opening of the adapter body; 

‘175 claim 2: The trunk gland assembly of claim 1, wherein the internal bore extends in a longitudinal direction,
a longitudinal slot that extends from the front opening to the rear opening, the longitudinal slot providing access to the internal bore of the adapter body;
‘175 claim 2: The trunk gland assembly of claim 1, wherein the internal bore extends in a longitudinal direction, and wherein the adapter body includes a longitudinal slot that extends from the front opening to the rear opening and that provides lateral access to the internal bore.
and a detachable plug that includes an arm with a first segment and a second segment, the second segment being positioned at a right angle to the first segment, wherein the first and second segments of the arm substantially fill the longitudinal slot of the adapter.
‘175 claim 3: The trunk gland assembly of claim 2, further comprising a detachable plug that includes an arm with a first segment and a second segment, the second segment being positioned at a right angle to the first segment, wherein the first and second segments of the arm substantially fill the longitudinal slot of the adapter body.



Allowable Subject Matter
Claims 1-35 are allowable over the prior art and would be allowable if the above issues were corrected/a terminal disclaimer was filed. Technically at present claims 20-22, 32, and 33 are allowed and claims 3, 4, 7, 8, 10-13, 15-19, and 24-30 are objected to as being dependent on a rejected claim.
Regarding claim 1, there is not taught or disclosed in the prior art a quick install-release adapter that accommodates a trunk cable gland, the trunk cable gland being adapted to mount within a mounting aperture of a fiber optic apparatus, the adapter comprising an adapter body and a longitudinal slot as claimed, and a plurality of attachment clips that are configured to releasably attach the adapter body to the mounting aperture in a wall of the fiber optic apparatus.

Regarding claim 20, there is not taught or disclosed in the prior art A method of routing a trunk cable into an enclosure through an aperture in a wall of the enclosure, the method comprising: pushing the trunk cable through a longitudinal slot of a trunk gland adapter to install the trunk gland adapter on the trunk cable, the longitudinal slot providing access to an internal bore of the trunk gland adapter; inserting a front portion of the trunk gland adapter into the aperture; and locking the trunk gland adapter in the aperture.
Regarding claim 23, there is not taught or disclosed in the prior art a trunk gland unit for mounting within an opening of an enclosure, comprising: a trunk gland and a trunk gland adapter to which the trunk gland mounts, the trunk gland adapter including an elastic snap-fit feature that provides quick fit functionality so that the trunk gland adapter with the trunk gland mounted thereto can be snapped into the opening of the enclosure from outside the enclosure; wherein the trunk gland adapter defines a longitudinal slot for providing lateral access to an interior of the trunk gland adapter.
Regarding claim 31, there is not taught or disclosed in the prior art a quick install-release adapter that accommodates a trunk cable gland, the trunk cable gland being adapted to mount within a mounting aperture of a fiber optic apparatus, the adapter comprising an adapter body and a longitudinal slot as claimed, wherein the front opening of the internal bore has a first diameter and the trunk cable gland includes a nut that is received on the front end of the trunk 
Regarding claim 32, there is not taught or disclosed in the prior art a quick install-release adapter that accommodates a trunk cable gland, the trunk cable gland being adapted to mount within a mounting aperture of a fiber optic apparatus, the adapter comprising an adapter body and a longitudinal slot as claimed, wherein an inner surface of the adapter body includes a plurality of stops including radially-inwardly projecting bars that define a hexagonal cavity, the plurality of stops being configured to prevent rotation of the trunk cable gland when the trunk cable gland is fully received within the adapter body.
Regarding claim 33, there is not taught or disclosed in the prior art a quick install-release adapter that accommodates a trunk cable gland, the trunk cable gland being adapted to mount within a mounting aperture of a fiber optic apparatus, the adapter comprising an adapter body and a longitudinal slot as claimed, wherein an inner surface of the adapter body includes a plurality of stops that comprise a first plurality of ridges projecting inwardly from an inner surface of the adapter body into the internal bore that generally define a first hexagon and a second plurality of ridges projecting inwardly from the inner surface of the adapter body into the internal bore that generally define a second hexagon that is larger than the first hexagon.
Regarding claim 34, there is not taught or disclosed in the prior art a quick install-release adapter that accommodates a trunk cable gland the adapter comprising an adapter body and a longitudinal slot as claimed, and a detachable plug that includes an arm with a first segment and a second segment, the second segment being positioned at a right angle to the first segment, wherein the first and second segments of the arm substantially fill the longitudinal slot of the adapter.


Pertinent Art
US 2017/0343741 has a similar idea in that Figs. 4-5 show a fiber ferule with an outer shell that has a longitudinal slot for ease of insertion over a splice point after splicing. The reference however has nothing to do with a trunk gland or an adapter therefore, there are no removable nuts, attachment clips, detachable plugs, or stops for preventing rotation, and seemingly no reason to add any of these things.
US 2015/0260936 shows typical glands, Figs. 5B-C. There are other connecting portions that might be considered adapters, but none like those claimed.
US 2015/0219856 shows trunk connectors and glands but nothing like the claimed adapters.
US 2014/0233903 has strain relief for entry into a fiber enclosure, which is similar to the field of the invention, but is not done in the same way with adapters as claimed.

US 2012/0051710 has what seems to be a trunk gland 21, and parts inside 23 on first glance seem to have attachment clips, but this part 23 cannot be the claimed adapter.
US 2011/0033157 was applied in the child case, but there is clearly no longitudinal slot as claimed, and to the extent that element 132 might be a snap fit structure it does not provide attachment to any enclosure.
US 2008/0170375 Fig. 6 has an adapter 30 for cables that snaps into an enclosure. There is no longitudinal slot as claimed. There is further no trunk gland as in various claims.
US 2004/0022501 has a similar idea in that a casing for a fiber based optoelectronic device has a snout with a longitudinal slot for easier assembly (Compare Figs. 1 and 4). This reference however has nothing to do with a trunk gland or an adapter therefore, there are no removable nuts, attachment clips, detachable plugs, or stops for preventing rotation, and seemingly no reason to add any of these things.
US 6,389,214 Fig. 1A shows a holder for fibers in which part 14 has a longitudinal slot for easily guiding furcation tubes (that protect each individual fiber) into channels. But again, this reference has nothing to do with a trunk gland or an adapter therefore, there are no removable nuts, attachment clips, detachable plugs, or stops for preventing rotation, and seemingly no reason to add any of these things.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘221 patent is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/DEANDRA M HUGHES/				/H.B.P/Reexamination Specialist, Art Unit 3992 		Supervisory Patent Examiner, Art Unit 3992



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 2 depends on claim 1, therefore each may be applied in the rejection.
        2 Claim 12 depends on claim 11, which depends on claim 10, therefore each may be applied in the rejection.
        3 A terminal disclaimer is present in US 10,114,175 re: the ‘952 patent. However, the MPEP says that if the two applications have the same effective filing date, a double patenting rejection should be made and a terminal disclaimer required in both applications. MPEP 1490 VI.D.2.(b). A terminal disclaimer ensures that both patents are enforceable only so long as they are commonly owned.